DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, without a certified English translation of the foreign priority application DE102017100192.1, the effective filing date of this application remains 12/20/2017. Thus, the Application currently does not benefit from the priority date of 1/6/17.

		Note regarding co-owned prior art
The following is a partial list of co-owned prior art references, that could potentially be overcome as prior art by translations and declarations:
Reference WO 2016/037599 with a publication date of 3/17/17 and has both a 102(a)(1) and a 102(a)(2) prior art date, as it lists an inventor additional to the instant inventive entity (Schafer) and has a publication date more than one year before the effective filing date of the claimed invention. Applicant could: a) perfect priority to 1/6/17 and show support for the instant claims in the FOR priority document (all claimed subject matter has to be supported by the foreign parent application), placing the application in the 102(a)(1) grace period, and b) the common ownership exception under 102(b)(2)(C) by submitting a statement of common ownership and overcome a rejection based on a 102(a)(2) date.  However, doing this will NOT overcome a rejection based on a 102(a)(1) date (see MPEP 717.02(a)), and c) if indeed all claimed subject matter is shown to be supported by the parent foreign application, and applicant corrects said common ownership statement: To overcome the rejection based on the 102(a)(1) date, applicant can submit an effective 130(a) declaration to invoke the 102(b)(1)(A) exception.  This declaration needs to attribute the disclosure that the Office Action is relying on in the ‘599 reference (entire document in this case) to the inventor of the instant application, and clearly explain the involvement of Schafer that is not part of the inventive entity of the instant application. Further information and limitations to the above can be found in MPEP 2155, and 717 and subsections thereof.
Reference WO 2017/067535 with a publication date of 4/27/17 and has both a 102(a)(1) and a 102(a)(2) prior art date, as it lists an inventor additional to the instant inventive entity (Kopp) and has a publication date before the effective filing date of the claimed invention. Applicant could: a) perfect priority to 1/6/17 and show support for the instant claims in the FOR priority document, leaving only the 102(a)(2) prior art date available, and b) invoke to common ownership exception, see 717.02(a).
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Objections
Claims 1, 4-6, 8-13 are objected to because of the following informalities:  1) in Claim 1, line 6, “a wound” should be “the wound”, 2) in Claim 1, line 7, “shields” should be “shield”, 3) in Claim 1, line 13, “gas-tightly” should be “gas-tight”, 3) the form of “A embeds B” in Claim 1, should be changed to “B embedded in A”, and 4) in Claim 12, “delivered the at least” should be “delivered to the at least”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Claims 5-6 depend on Claim 3 which has been cancelled, and it is unclear whether these claims depend only on Claim 1 or some other dependent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being obvious over WO 2016/037599 by Trutwig (translation by US 2018/0221517, which is used herein), in view of US 20160271411 by Hummel. 

Regarding Claim 1, Trutwig discloses a treatment apparatus for a dielectric barrier plasma treatment of a wound surface or skin surface (title, par. 1, 46), comprising: 
a flexible planar electrode arrangement with at least one planar electrode (abstract, par. 15, Fig. 3-4: flexible flat electrode 14) and 
a dielectric layer which at least partially embeds the at least one planar electrode (abstract, par. 32, Fig. 3: dielectric 2 wherein the electrode is embeded), wherein the flexible planar electrode arrangement comprises an application side configured to face toward a wound surface or skin surface, and electrically shields the at least one planar electrode from the wound surface or skin surface in such a way that only a dielectric barrier current can flow from the at least one planar electrode to the wound surface or skin surface (abstract, par. 1, 46, Fig. 4: electrode 14 is embedded in dielectric 2 on all sides and is insulated by the dielectric in an insulating manner so as to perform treatment via dielectric barrier discharge), wherein the dielectric layer includes a plurality of through-openings (par. 32, Fig. 3: the dielectric 2 has through holes 15); 
an air tight cover positioned over the through-openings in the dielectric in a gas-tightly sealed manner which delimits a fluid space communicating with the through-openings (abstract, par. 27, 32: lower surface 4 which enables drainage or supply of a fluid; also par. 35, Fig. 4: any of top 16 and bottom 17 portions of the dielectric are injection molded and used to drain or supply fluids); 
a line connected to the cover (par. 28, Fig. 2: tongue shaped connector 5);
a control apparatus which comprises a separate housing, by means of which the at least one planar electrode is connectable to an operating voltage (par. 40-41, Fig. 4, 7: apparatus 18 which includes housing 19/33, transformer 32, switch 24, HV contact 29); 
wherein the flexible planar electrode arrangement is configured for uninterrupted application on the wound surface or skin surface (par. 46; note that this limitation is entirely drawn to an intended use and that the generic “application” does not even limit that the voltage has to be turned on. As such, the device is capable of “uninterrupted application on the wound surface or skin surface” as it doesn’t even need to be turned on to meet the limitation. Furthermore it meets all the structural limitations claimed and unless the claim is incomplete, meeting the claimed structures must yield the same intended results, else the claims would be incomplete for failing to recite aspects that are essential to the invention); and 
wherein the housing of the control apparatus is fastenable by a fastening device on a body comprising the wound surface or skin surface (e.g. Fig. 1, 7: this limitation is a matter of intended use, and a number of elements can be used to fasten the control apparatus “on a body”, e.g. strap 9 can be used to fasten the entire device around a body part or could be received in appropriate clothing, so could the cable of Fig. 7, and the same features of control apparatus 18 that receive and attach to tongue 5, could be used to receive and attach the control apparatus 18 to appropriate  clothing; also, note here that the fastening device is not positively recited, as it is merely part of an intended use as recited).
Trutwig does not explicitly disclose a control apparatus which contains a pump, a container for receiving or releasing liquid transported by the pump which is replaceably connected to the pump and the housing, wherein the pump is connectable to the fluid space by the line connected to the cover.Docket: 03101256US3
However, Hummel teaches a pump and fluid reservoir that are part of a control apparatus of a wearable plasma device (par. 18, 26, Fig. 1: pump 12 and fluid reservoirs 14/50 in control housing 17). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to incorporate a pump and reservoir as part of a control apparatus of the plasma device according to the teachings of Trutwig, as taught by Hummel, as this would only amount to a selection between equivalent known and limited options to predictably provide fluids for the creation of plasma and/or remove fluids from tissue for keeping the wound clean. Regarding the “replaceably connected”, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the container replaceable, as it has been held that: a) the separation of elements, where removability would be desirable, is a design consideration within the skill of the art (In re Dulberg, 283 F.2d 522, 129 USPQ 348 (CCPA 1961)), and b) constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Erlicnrnan, 168 USPQ 177, 179), and furthermore this would extend the lifespan of the device and extent the number of treatments. 
Regarding Claim 4, Trutwig as modified in Claim 1 teaches the treatment apparatus as claimed in claim 1 wherein the fluid space is at least partially filled with a liquid-absorbent material (e.g. par. 46: wound dressings).
Regarding Claim 5, Trutwig as modified in Claim 1 teaches the treatment apparatus as claimed in claim 3, wherein a flow path in the control apparatus has the container preceding the pump (as shown in Fig. 1 of Hummel, for pump 12 and container 14).  
Regarding Claim 6, Trutwig as modified in Claim 1 teaches the treatment apparatus as claimed in claim 5, further comprising a gas-permeable, liquid-retaining filter in the container in the flow path toward the pump (e.g. par. 23, 26 of Hummel for the filters that are part of the pump and container systems). 
Regarding Claim 8, Trutwig as modified in Claim 1 teaches the treatment apparatus as claimed in claim 1 wherein the flexible planar electrode forms a tongue-shaped connecting piece which is insertable as a narrow web and fixable in a reception slot of the control apparatus in order to establish an electrical connection between the operating voltage and the at least one planar electrode (e.g. Fig. 1: tongue 5). 
Regarding Claim 9, Trutwig as modified in Claim 1 teaches the treatment apparatus as claimed in claim 1 further comprising a control button for releasing a connection between the flexible planar electrode control apparatus (e.g. Fig. 6: button 25). 
	 Regarding Claim 10, Trutwig as modified in Claim 1 teaches the apparatus as claimed in claim 1 wherein the control apparatus is configured to permit the operating voltage delivered to the at least one planar electrode to include high-voltage signals (par. 45: high voltage; note that the claim doesn’t actually require a high voltage source).
	Regarding Claim 11, Trutwig as modified in Claim 1 teaches the treatment apparatus as claimed in claim 1 wherein the at least one planar electrode and the dielectric layer are contained in an integral application piece (e.g. par. 11: the electrode and the dielectric are integrated).
	Regarding Claim 12, Trutwig as modified in Claim 1 teaches the treatment apparatus as claimed in claim 11 wherein the control apparatus is configured to permit the operating voltage delivered the at least one planar electrode to be an alternating current (AC) voltage which reaches the at least one planar electrode via a high-voltage stage which is arranged on the application piece (par. : AC high voltage; note that the claim doesn’t actually require an AC high voltage source).
	Regarding Claim 13, Trutwig as modified in Claim 1 teaches the treatment apparatus as claimed in claim 1, yet does not explicitly disclose that the control apparatus  comprises a battery voltage supply which provides an output direct current (DC) voltage of which is converted into alternating current (AC) voltage signals in the control apparatus by an inverter stage. However, Hummel teaches that the entire plasma treatment device is operated with a battery power source that is part of the portable controller apparatus (e.g. par. 18). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a battery in the control apparatus of Trutwig, as taught by Hummel, as this would only amount to a selection among limited and equivalent options to predictably power the plasma treatment device, and furthermore it would provide the advantage of portability to the device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792  
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792